Woods, J.,
delivered the opinion of the court.
It was long ago determined that domicile and residence, under our attachment laws, were not convertible terms, and *682that a person'may have his domicile in one state and his residence, temporarily, in another. Bowers v. Ross, 55 Miss., 213. Granting that Mrs.-Crane’s husband had-his domicile in Pennsylvania (which is not satisfactorily shown by the evidence), and that her domicile was that of her husband, she may yet have been a resident of this state at the time of issuing and levying the attachment writ.
The evidence offered for the plaintiff in attachment (and no other was offered) shows that Mrs. Crane had actually resided in this state for a few months prior to the taking out and levying of the writ; that she was residing on her plantation, in this state, at the very time; and that she expected to continue to reside in the state for a few months longer, when she contemplated a temporary absence until the following October; and that thereafter it was her purpose to remove her household effects to her dwelling-house on her plantation in Washington county, and thereafter make that her permanent abode. All this, moreover, was know to the attaching creditor. It is apparent, too, that the writ was, without troubled’ delay, executed in person on Mrs. Crane by the proper officer in the county where the plaintiff knew she could be found.
On these facts being shown by plaintiff, the peremptory instruction of the court below for the defendant was altogether correct, for the ordinary process of the law could have been executed upon the debtor in any of the modes recognized by our statute for the serving of process upon residents of the state. 4

Affirmed.